Per Curiam,
We have no doubt as to the right of the plaintiffs to amend, in the manner proposed, even at this stage of the case. It appearing that the name of Susanna Weaver, wife of plaintiff George Weaver, was omitted from the record by mistake, and counsel having moved to amend by adding her name as one of the plaintiffs, it is ordered that the record be amended accordingly.
We are satisfied from an examiñation of the record that this case depended on questions of fact which were clearly for the exclusive determination of the jury. The controlling questions were, on the one hand, the alleged negligence of the defendant, *391and on the other, the alleged contributory negligence of the deceased. The testimony, bearing on each of these and subordinate questions, was fairly submitted to the jury in a clear and adequate charge, which appears to be entirely free from any error of which defendant has any reason to complain. The only logical inference that can be drawn from the verdict for plaintiffs, is that the jury found that the defendant’s negligence was the proximate cause of the boy’s death, and that the latter was not guilty of any negligence which contributed to the fatal result. That -finding was not unwarranted by the testimony; and hence, in the absence of any erroneous rulings or instructions by the learned trial judge, the verdict and judgment thereon must be regarded as conclusive. Neither of the specifications is sustained.
Judgment affirmed.